UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 W. Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) (414) 299-2295 Registrant's telephone number, including area code Date of fiscal year end: August 31 Date of reporting period:August 31, 2013 Item 1. Report to Stockholders. The registrant’s annual report transmitted to shareholders pursuant to Rule 30e-1 under the Investment Company Act of 1940, as amended (the “Investment Company Act”), is as follows: GaveKal Knowledge Leaders Fund Advisor Class (GAVAX) Institutional Class (GAVIX) Annual Report August 31, 2013 GaveKal Knowledge Leaders Fund a series of the Investment Managers Series Trust Table of Contents Shareholder Letter 1 Fund Performance 3 Schedule of Investments 4 Statement of Assets and Liabilities 7 Statement of Operations 8 Statements of Changes in Net Assets 9 Financial Highlights 10 Notes to Financial Statements 12 Report of Independent Registered Public Accounting Firm 19 Supplemental Information 20 Expense Example 22 This report and the financial statements contained herein are provided for the general information of the shareholders of the GaveKal Knowledge Leaders Fund.This report is not authorized for distribution to prospective investors in the Fund unless preceded or accompanied by an effective prospectus. www.gavekalfunds.com Dear Shareholders: Our strategy is to invest in the world’s most innovative companies. In an effort to generate attractive returns for our clients, we have designed a proprietary mathematical process by which we measure the impact of corporate knowledge investments. If you were watching economic news this summer, you noticed we are not the only ones considering how the world measures innovation. In July, the US Bureau of Economic Analysis began to track research and development in its measurement of the US economy, for the first time in history. This means that our national statistics oversight body believes – like we do that investment in innovation is so influential to our country’s growth that they will now capitalize R&D in the official economic measurement of our national accounts. This represents a widespread adoption of the intellectual foundation of our Knowledge Leaders Strategy. Academic institutions have been measuring the unreported value of innovative activities for over a decade. What they have identified in this body of work is what we call an inefficiency in the market. Because company expenditures on innovation activities – or intangibles, as we call them historically are treated as expenses vs. long-term investments, current accounting methods lose track of them. Ultimately, this leads to misleading conclusions. The more intangible-rich a company is, the more its operating metrics will diverge from other companies, and this trend will compound over time. The market has a dearth of information on innovation activity within companies. In our work at GaveKal Capital, we identify companies that we believe are systematically undervalued due to large stores of intangible assets.We call them Knowledge Leaders. This is the core of our investment strategy. By our estimates, US companies spent $1.5 trillion dollars in knowledge investments in 2012alone. None of these investments are represented in traditional accounting methods, making the picture of a company’s performance – we think incomplete. Our methodology seeks to fill in that shortcoming. We find our stock ideas in the gap between the reported numbers and our intangible-adjusted numbers. An example of how we apply our analytics in an actionable way is our work in the pharmaceutical industry, which has been our largest allocation over the last year. After capitalizing for intangibles, the pharmaceutical industry stood out in our analytics as possessing a large innovation gap. We found that when properly measured, or adjusted for intangibles, the pharmaceutical industry is employing some $400 billion more in capital than the reported statistics suggest. There is a general concern that the pharmaceutical industry has reached a point of diminishing marginal returns, as sales slow, patent expirations hit and pipelines don’t seem to be bearing a lot of fruit. Our data suggests that this concern is misplaced and that the pharmaceutical industry is still generating strong positive returns on invested capital. Moreover given the structurally rising levels of free cash flow and the low level of payout ratios, high dividend yields are quite sustainable, and there is huge scope for dividend growth. We believe the market has fundamentally misdiagnosed the pharmaceutical industry, and there is tremendous value. 1 Last fiscal year in our sector allocation, we were heavily overweight the health care sector (27.08%), which also generated the second highest return over the last year at 25.05%. Health care had the largest positive impact on the portfolio, contributing 6.11% for the year. Our top performers in the sector were biotech and pharmaceutical companies, including Gilead Sciences, Inc., Celgene Corporation, and Bristol-Meyers Squibb Company. Other strong contributors were Henry Schein, Inc., Becton Dickinson & Co., Pfizer, Inc. and Johnson & Johnson. Our next largest allocation was to the consumer cyclicals and consumer staples sectors, which contributed 25.34% and 11.64% to performance over the year respectively. The best performers were Viacom, Inc., Time Warner Inc. and Whitbread PLC. Our best performing consumer staples stocks were Kroger, Inc., Henkel AG & Co KGaA and L’Oreal SA. As we mark the fund’s third anniversary milestone, we are pleased to report we continued to meet our goal of attractive risk-adjusted performance in the GaveKal Knowledge Leaders Fund. The fund returned 9.85% for the last 12 months ending 8/31/13 for the institutional share class. At GaveKal Capital, we believe there is a hidden layer of the economy, an invisible root system feeding growth and wealth creation which is embedded inside Knowledge Leader companies around the world. We will continue to combine our proprietary mathematical tools, fact-based disciplines and a long-term investment outlook to uncover attractive opportunities. We thank you for your continued support. Steven Vannelli, CFA Portfolio Manager The value of the securities held by the Fund will change due to general market and economic conditions and industry perceptions. Investments in non-U.S. issuers may involve unique risks. Currency fluctuation, adverse political, economic or social developments could undermine the value of the Fund's investments. The securities of mid-cap companies may be subject to more abrupt or erratic market movements and may have lower trading volumes. 2 GaveKal Knowledge Leaders Fund FUND PERFORMANCE at August 31, 2013 (Unaudited) This graph compares a hypothetical $500,000 investment in the Fund’s Institutional Class shares, made at its inception, with a similar investment in the MSCI World Index.Results include the reinvestment of all dividends and capital gains. The MSCI World Index is a free float-adjusted market capitalization weighted index that is designed to measure the equity market performance of developed markets.The index does not reflect expenses, fees or sales charge, which would lower performance.This index is unmanaged and it is not possible to invest in an index. Average Annual Total Returns as of August 31, 2013 1 Year 2 Year Since Inception (09/30/10) GaveKal Knowledge Leaders Fund – Institutional Class 9.85% 13.07% 9.67% GaveKal Knowledge Leaders Fund – Advisor Class 9.64% 12.71% 9.32% MSCI World Index 17.63% 12.78% 10.31% The performance data quoted here represents past performance and past performance is not a guarantee of future results. Investment return and principal value will fluctuate so that an investor's shares when redeemed may be worth more or less than their original cost. Current performance may be lower or higher than the performance information quoted and may be obtained by calling (888) 998-9890 or by visiting www.gavekalfunds.com. Gross and net expense ratios for the Institutional Class shares are 1.74% and 1.25%, respectively, and for the Advisor Class shares are 1.99% and 1.50% respectively, which are the amounts stated in the current prospectus as of the date of this report. The Fund’sAdvisor has contractually agreed to waive its fees and/or absorb expense.In the absence of such waivers, the Fund’s returns would have been lower.The contractual fee waivers are in effect until December 31, 2013. Returns reflect the reinvestment of distributions made by the Fund, if any. The deduction of taxes that a shareholder would pay on Fund distribution or the redemption of Fund shares is not reflected in the total returns. Shares redeemed within 90 days of purchase will be charged 2.00% redemption fee. 3 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS As of August 31, 2013 Number of Shares Value COMMON STOCKS – 70.2% CONSUMER DISCRETIONARY – 8.5% Adidas A.G. $ Hasbro, Inc. Kingfisher PLC Mattel, Inc. NIKE, Inc. - Class B Shimano, Inc. Time Warner, Inc. Viacom, Inc. - Class B CONSUMER STAPLES – 16.1% Colgate-Palmolive Co. ConAgra Foods, Inc. Henkel A.G. & Co. KGaA Kimberly-Clark Corp. Lawson, Inc. PepsiCo, Inc. Procter & Gamble Co. Reckitt Benckiser Group PLC Seven & I Holdings Co., Ltd. Wal-Mart Stores, Inc. HEALTH CARE – 37.3% Abbott Laboratories Actelion Ltd. Astellas Pharma, Inc. Baxter International, Inc. Becton, Dickinson and Co. Bristol-Myers Squibb Co. C.R. Bard, Inc. CareFusion Corp.* Chugai Pharmaceutical Co., Ltd. Eli Lilly & Co. Getinge A.B. - B Shares Henry Schein, Inc.* Hisamitsu Pharmaceutical Co., Inc. Johnson & Johnson Medtronic, Inc. Pfizer, Inc. Sanofi Smith & Nephew PLC St. Jude Medical, Inc. 4 GaveKal Knowledge Leaders Fund SCHEDULE OF INVESTMENTS - Continued As of August 31, 2013 Number of Shares Value COMMON STOCKS (Continued) HEALTH CARE (Continued) Stryker Corp. $ Zimmer Holdings, Inc. INDUSTRIALS – 1.5% Cintas Corp. INFORMATION TECHNOLOGY – 6.8% Adobe Systems, Inc.* CA, Inc. Google, Inc. - Class A* Microsoft Corp. Synopsys, Inc.* TOTAL COMMON STOCKS (Cost $105,388,539) Principal Amount SHORT-TERM INVESTMENTS – 31.0% $ UMB Money Market Fiduciary, 0.01%1 TOTAL SHORT-TERM INVESTMENTS (Cost $49,686,377) TOTAL INVESTMENTS – 101.2% (Cost $155,074,916) Liabilities in Excess of Other Assets – (1.2)% ) TOTAL NET ASSETS – 100.0% $ PLC – Public Limited Company * Non-income producing security. 1 The rate is the annualized seven-day yield at period end. See accompanying Notes to Financial Statements. 5 GaveKal Knowledge Leaders Fund SUMMARY OF INVESTMENTS As of August 31, 2013 Security Type/Country Percent of Total Net Assets Common Stocks United States 51.6% Japan 8.5% United Kingdom 3.9% Germany 1.9% Switzerland 1.5% Sweden 1.4% France 1.4% Total Common Stocks 70.2% Short-Term Investments 31.0% Total Investments 101.2% Liabilities in Excess of Other Assets (1.2)% Total Net Assets 100.0% See accompanying Notes to Financial Statements. 6 GaveKal Knowledge Leaders Fund STATEMENT OF ASSETS AND LIABILITIES As of August 31, 2013 Assets: Investments, at value (cost $155,074,916) $ Receivables: Fund shares sold Dividends and interest Prepaid expenses Total assets Liabilities: Payables: Investment securities purchased Fund shares redeemed Advisory fees Administration fees Auditing fees Transfer agent fees and expenses Fund accounting fees Custody fees Distribution fees - Advisor Class (Note 8) Chief Compliance Officer fees Shareholder Servicing fees (Note 7) Trustees' fees and expenses Accrued other expenses Total liabilities Net Assets $ Components of Net Assets: Capital (par value of $0.01 per share with an unlimited number of shares authorized) $ Accumulated net investment loss ) Accumulated net realized gain on investments and foreign currency transactions Net unrealized appreciation (depreciation) on: Investments Foreign currency translations ) Net Assets $ Advisor Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ Institutional Class Shares: Net assets applicable to shares outstanding $ Shares outstanding Net asset value, offering and redemption price per share $ See accompanying Notes to Financial Statements. 7 GaveKal Knowledge Leaders Fund STATEMENT OF OPERATIONS For the Year Ended August 31, 2013 Investment Income: Dividends (net of foreign withholding taxes of $61,191) $ Interest Total investment income Expenses: Advisory fees Administration fees Transfer agent fees and expenses Fund accounting fees Distribution fees - Advisor Class (Note 8) Registration fees Shareholder reporting fees Custody fees Legal fees Auditing fees Miscellaneous Chief Compliance Officer fees Trustees' fees and expenses Insurance fees Shareholder Servicing fees (Note 7) Total expenses Advisory fees waived ) Net expenses Net investment income Realized and Unrealized Gain (Loss) on Investments and Foreign Currency: Net realized gain (loss) on: Investments Foreign currency transactions ) Net realized gain Net change in unrealized appreciation/depreciation on: Investments Foreign currency translations ) Net change in unrealized appreciation/depreciation Net realized and unrealized gain on investments and foreign currency Net Increase in Net Assets from Operations $ See accompanying Notes to Financial Statements. 8 GaveKal Knowledge Leaders Fund STATEMENTS OF CHANGES IN NET ASSETS For the Year Ended For the Year Ended August 31, 2013 August 31, 2012 Increase (Decrease) in Net Assets from: Operations: Net investment income $ $ Net realized gain (loss) on investments and foreign currency transactions ) Net change in unrealized appreciation/depreciation on investments and foreign currency translations Net increase in net assets resulting from operations Distributions to Shareholders: From net investment income: Advisor Class ) - Institutional Class ) ) From net realized gain: Advisor Class ) - Institutional Class ) - Total distributions ) ) Capital Transactions: Net proceeds from shares sold: Advisor Class Institutional Class Reinvestment of distributions: Advisor Class - Institutional Class Cost of shares redeemed: Advisor Class1 ) ) Institutional Class2 ) ) Net increase from capital transactions Total increase in net assets Net Assets: Beginning of period End of period $ $ Accumulated net investment income (loss) $ ) $ Capital Share Transactions: Shares sold: Advisor Class Institutional Class Shares reinvested: Advisor Class - Institutional Class Shares redeemed: Advisor Class ) ) Institutional Class ) ) Net increase from capital share transactions 1 Net of redemption fee proceeds of $4,013 and $974, respectively. 2 Net of redemption fee proceeds of $14,053 and $34,760, respectively. See accompanying Notes to Financial Statements. 9 GaveKal Knowledge Leaders Fund FINANCIAL HIGHLIGHTS Advisor Class Per share operating performance. For a capital share outstanding throughout each period. For the Year Ended August 31, 2013 For the Year Ended August 31, 2012 For the Period September 30, 2010* through August 31, 2011 Net asset value, beginning of period $ $ $ Income from Investment Operations: Net investment income (loss)1 - 2 ) Net realized and unrealized gain on investments Total from investment operations Less Distributions: From net investment income ) - - From net realized gain ) - - Total distributions ) - - Redemption fee proceeds - 2 - 2 - 2 Net asset value, end of period $ $ $ Total return % % % 3 Ratios and Supplemental Data: Net assets, end of period (in thousands) $ $ $ Ratio of expenses to average net assets: Before fees waived and expenses absorbed % % % 4 After fees waived and expenses absorbed % % % 4 Ratio of net investment income (loss) to average net assets: Before fees waived and expenses absorbed )% )% )% 4 After fees waived and expenses absorbed % % )% 4 Portfolio turnover rate 89
